Citation Nr: 0930494	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-19 234	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran submitted a claim for a disability rating in 
excess of 30 percent for PTSD on October 13, 2005.  The 
Regional Office (RO) continued the assigned 30 percent rating 
for PTSD by a rating decision dated February 2006.  The 
Veteran appealed this decision, claiming entitlement to a 
disability rating in excess of 30 percent.  During the 
pendency of this appeal the RO granted entitlement to 
individual unemployability by an April 2009 rating decision.  
Subsequently, in a statement received on July 22, 2009, the 
Veteran reported that the grant of individual unemployability 
satisfied his appeal.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1966 to June 1968.

2.	On July 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


